United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1112
Issued: November 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 24, 2012 appellant filed an application for review of a December 19, 2011
decision of the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx426,
which affirmed a May 20, 2011 schedule award decision granting her 13 percent impairment of
the right upper extremity and 1 percent impairment of the left upper extremity.1 The appeal was
docketed as number 12-1112.
In the December 19, 2011 decision, an OWCP hearing representative, in noting the
history of the claim, advised that another hearing representative remanded the case on August 10,
2010, as records from an accepted January 1997 right shoulder injury were not considered by an
impartial medical examiner. The hearing representative noted that the previous examiner
directed that OWCP obtain all medical records regarding the upper extremities, amend its
statement of accepted facts and arrange another impartial medical examination. The record
reveals that on October 15, 2010 OWCP referred appellant to another referee physician along
with the case file for the current claim before the Board, file number xxxxxx426 and the case file
for the 1997 injury, file number xxxxxx656. The case record for file number xxxxxx656 is not
1

On March 27, 2003 appellant alleged that she developed bilateral carpal tunnel syndrome as a result of her
employment duties. OWCP accepted her claim for bilateral carpal tunnel syndrome and adhesive capsulitis right
shoulder.

before the Board at this time. In his January 3, 2011 report, Dr. Thomas J. O’Dowd, the referee
physician, noted reviewing the operative reports for the acromioclavicular resection in 1997 and
based his impairment rating in part on the acromioclavicular joint resection which correlated to a
12 percent impairment rating under the under sixth edition of the A.M.A., Guides. An OWCP
medical adviser concurred in this determination. OWCP’s May 20 and December 19, 2011
schedule award decisions found that Dr. O’Dowd represented the weight of the medical
evidence.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. As noted, Dr. O’Dowd, an impartial specialist, considered records from file number
xxxxxx656 in determining appellant’s impairment rating but these records are not presently
before the Board. Pursuant to its procedures, OWCP has determined that cases should be
combined where correct adjudication depends on cross-referencing between files or when there
is more than one claim involving the same part of the body.2 In the instant appeal, it appears
that, for a full and fair adjudication, OWCP claims pertaining to appellant’s upper extremities
should be combined pursuant to OWCP procedures. This will allow OWCP to consider all
relevant evidence in developing appellant’s claim.
The case will be remanded to OWCP to combine case file numbers xxxxxx426 and
xxxxxx656. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate merit decision on appellant’s claim.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the December 19, 2011 decision be set aside and
the matter remanded to OWCP for further proceedings consistent with this order.
Issued: November 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

